United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Richard A. Daniels, for the appellant
Office of Solicitor, for the Director

Docket No. 10-865
Issued: January 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 17, 2010 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ December 22, 2009 merit decision denying his traumatic injury claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant sustained a traumatic injury while in the performance of
duty on May 9, 2008.
FACTUAL HISTORY
On May 15, 2008 appellant, a 50-year-old mail handler, filed a traumatic injury claim
alleging that at 7:25 a.m. on May 9, 2008, he was “pulling up the hook” and felt a pop in his left
shoulder. He stopped work on the date of the claimed injury.

On May 27, 2008 the Office notified appellant that the evidence submitted was
insufficient to establish his claim and advised him to provide, within 30 days, additional
information and evidence, including a detailed description of how the claimed injury occurred,
and statements from any witnesses or other documentation supporting his claim. It also
requested a doctor’s report containing a diagnosis and an opinion as to the cause of the diagnosed
condition.
In a May 9, 2008 statement, supervisor Kim Phillips reported the results of an
investigation of appellant’s claimed injury, which she conducted jointly with supervisor Francis
Stanton. Appellant stated that he was injured when he hooked a tow motor hook onto a tow
motor “by the automation supervisor desk.” When he bent down to replace the hook with a
lighter hook, he felt a sharp pain in his right shoulder and neck. Ms. Phillips interviewed three
coworkers whose “tows” began at 7:00 a.m. on the morning of the claimed incident. The only
coworker who saw appellant was Karl Schiavo, who observed him talking with Mr. Stanton at
7:30 a.m. The investigation revealed that no one gave any hooks to appellant from 7:00 to 7:30
a.m. Appellant was given a (Form CA-1) claim and he left the building to go to a nearby
hospital, where he was treated.
In a letter dated May 23, 2008, the employing establishment controverted appellant’s
claim. George Donahue, manager of distributions and operations, stated that appellant did not
sustain an on-the-job injury on May 9, 2008. He contended that the incident could not have
occurred at 7:25 a.m., as alleged, because he was in direct contact with appellant from 7:20 a.m.
until 7:28 a.m. Appellant did not perform any physical work, operate any power equipment or
sustain an injury during this time period. He reported to work at 7:09 a.m. At 7:20 a.m.
Mr. Donahue approached appellant and explained to him what manual work he needed him to
concentrate on, sorting letter trays in a breakdown unit. Appellant responded, “O.K, I will work
on this....” At approximately 7:28 a.m., he walked away from his assigned work area, to the
back part of the building, directly over to Mr. Stanton. At no time during their conversation, did
appellant alert him of an injury. At 7:30 a.m., Mr. Donahue called Mr. Stanton, who informed
him that appellant had just reported an injury. During an accident interview with acting
Ms. Phillips, appellant stated he was injured minutes earlier when he “hooked a tow motor hook
onto a tow motor…. I bent down to hook up a knocker to a tow motor.” He further stated he felt
a sharp pain in his right shoulder and neck. Mr. Donahue stated that appellant had not been
instructed to operate any power equipment, such as a tow motor, when he reported for duty. The
systems operations report for May 9, 2008 reveals that appellant was not on the power equipment
prior to 7:30 a.m.
Ms. Phillips interviewed three fellow mail handlers who were assigned to appellant’s
work area. Goody Nieves, a coworker, stated he did not see the claimant on a tow motor or in
the work area on the morning in question. Karl Shiavo, an employee, stated the first time he saw
the claimant was when he saw him talking to Mr. Stanton at 7:30 a.m. Eugene Polanksy, a
coworker, stated that he did not see appellant on the work floor at the time of the alleged
accident. Linda Gormley, a supervisor, stated that from 7:00 to 7:30 a.m., she was present at her
work area, which is about 40 feet away from the 0 to 9 pole, where the tow motor was parked.
She did not see appellant, nor did he report an injury to her during the time in question. There
was no hook equipment found on site.

2

Appellant submitted a May 9, 2008 emergency room report signed by Dr. Dean
Debroekert, Board-certified in the field of family medicine, who diagnosed rotator cuff injury.
Dr. Debroekert noted that appellant presented with left shoulder pain, which reportedly
developed while he was lifting something at work.
Appellant submitted a May 21, 2008 report from Dr. David A. Bundins, a treating
physician. He informed Dr. Bundins that he had a sudden onset of pain in the left trapezial area
with radiation into the neck and into the left arm on May 9, 2008 while lifting a hook from a cart
at work. On June 5, 2008 Dr. Bundens reviewed a report of a May 30, 2008 magnetic resonance
imaging (MRI) scan, which demonstrated multiple level disc problems and a significant stenosis.
On June 12, 2008 James Yellen, a physical therapist, stated that appellant injured himself
at work while lifting a hook from a cart. Appellant felt immediate pain in the left trapezius
muscle.
In a June 12, 2008 statement, appellant provided details surrounding the claimed incident,
which allegedly occurred while he was attempting to connect an empty knocker to a mule (cart),
so that he could take it back to his work area. The knocker became stuck. As he tried to pull it
apart, he felt a pop in his left shoulder and then a sharp pain in his neck.
In a decision dated July 3, 2008, the Office denied appellant’s claim. It found that the
evidence was insufficient to establish that the claimed event occurred at the time, place or in the
manner alleged.
In a letter dated July 3, 2009, Mr. Donahue noted inconsistencies in appellant’s June 12,
2008 letter. He stated that appellant was not assigned to work in the “automation area” on the
day in question and that his regular bid assignment did not entail using a power tow motor, nor
use of power tow motor hooks. Further, the employing establishment’s investigation revealed
that he was not operating a tow motor (a mule) on May 9, 2008. Appellant was uncooperative in
a predisciplinary interview, refused to write a statement on how he injured himself and refused to
go out on the workroom floor to demonstrate how the alleged injury occurred. During the
interview, he contradicted himself, at times stating that he did not operate the power tow motor,
while at other time indicating that he tried to start the power tow motor, and finally asserting that
he actually operated and parked the power tow motor. Appellant was unable to report where he
had placed the tow motor hooks following the alleged incident and the employing establishment
was unable to locate any tow motor hooks on or near the tow motor. In a conversation which
occurred between 7:20 and 7:28 a.m., he informed his supervisor that he would be working in the
“Bull Pen.” Appellant did not appear to be in pain at that time. Seconds after Mr. Donahue gave
him his specific manual work assignment, appellant informed another supervisor that he had
injured himself at 7:25 a.m.
In a June 30, 2008 report, Dr. Steven H. Ressler, a Board-certified internist, related a
history of injury. Appellant reported that on May 9, 2008, he experienced severe pain in the left
side of his neck, radiating to his shoulder, after hooking up a mail cart to a tractor. On July 21,
2008 Dr. Bundens noted that he initially saw appellant on May 21, 2008, after he injured himself
on May 9, 2008, while he was “lifting a hook from a cart that had gone into the mule crooked.”

3

Dr. Bundens stated that “per his history it happened with his activity at work; and, therefore, I
would consider it work related.”
On July 22, 2008 appellant requested an oral hearing.
In an August 14, 2008 report, Dr. Evan O’Brien, a Board-certified orthopedic surgeon,
diagnosed left cervical radiculitis in the C5 distribution. He stated that appellant’s symptoms
began on May 5, 2008 due to a work-related injury. Appellant reported that he was attaching
equipment needed for his job and felt a sudden onset of left-sided neck pain that radiated into his
left shoulder and arm.
At the November 13, 2008 hearing, appellant testified that he had standing instructions to
work for other mule drivers when necessary. He reported to work at 7:20 a.m. on the day in
question. When appellant attempted to attach a knocker to a mule, “it went in crooked.” When
he tried to pull it out, he felt pain from his neck to his shoulder. Appellant never actually got a
chance to “log on” to the mule, because he “never got that far.” He further testified that as he
was walking toward his immediate supervisor, Mr. Donahue “yelled something to him,” but he
did not respond. Appellant stated that he “did not have no conversation with him. I did not talk
to him.”
The record contains a July 10, 2008 notice of removal for improper conduct. The notice
averred that appellant had falsely claimed that he injured himself on May 9, 2008 while hooking
a knocker to a tow motor.
On December 11, 2008 Mr. Donahue responded to the hearing transcript. He reiterated
the fact that appellant’s bid job does not require the use of a mule. Mr. Donahue further stated
that on the date in question, appellant was not needed to operate a tow motor, as there were
already three tow motor operators authorized to work in the area. He knew that appellant was
not working at 7:25 a.m. when the injury allegedly occurred because he was talking with
appellant at that time.
In an undated statement, appellant noted that he had not yet signed onto the mule on
May 9, 2008 because he had not yet hooked up. He disputed that he was not authorized to use
the mule and stated that no one was with him at the time of the incident.
By decision dated February 5, 2009, the Office hearing representative affirmed the July 3,
2008 decision on the grounds that the evidence was insufficient to establish that the incident
occurred in the time, place and in the manner alleged.
On October 9, 2009 appellant requested reconsideration.1 He contended that the
employing establishment failed to conduct a reasonable interview and that Mr. Donahue
attempted to thwart his claim. As such, his allegations should be considered to be true.

1

On August 10, 2009 appellant appealed the February 5, 2009 decision to the Board. By order dated
November 23, 2009, the Board dismissed the appeal on appellant’s request. Docket No. 09-1983 (issued
November 23, 2009).

4

The record contains an October 9, 2009 arbitration decision sustaining a grievance filed
by appellant against the employing establishment. The arbitrator found that the employing
establishment failed to establish that it had issued appellant a notice of removal, as the
concurring official (Mr. Donahue) openly and notoriously contravened his claim with the Office
and used the “Day in Court” proceeding to build a case for management. Without making a
determination on the merits of the case, the arbitrator sustained the grievance, directed the
employing establishment to expunge the record and reinstate appellant to his former position
with full back pay and all other benefits and entitlements.
In a letter dated October 30, 2009, Mr. Donahue contended that the October 9, 2009
arbitration award was not sufficient to establish appellant’s claim. He noted that the arbitration
decision addressed only the process whereby appellant was issued a notice of removal, without
making a determination on the merits of the case before the Office, namely whether appellant
suffered the work injury as claimed.
By decision dated December 22, 2009, the Office denied modification of the February 5,
2009 decision, finding that the evidence was insufficient to establish that the incident occurred as
alleged in May 9, 2008.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act2 provides for payment of compensation for
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.3 The phrase “sustained while in the performance of duty” is regarded as
the equivalent of the coverage formula commonly found in workers’ compensation laws, namely,
“arising out of and in the course of employment.”4
An employee seeking benefits under the Act has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of the Act, that the claim was timely filed within the
applicable time limitation period of the Act, that an injury was sustained in the performance of
duty as alleged and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.5 When an employee claims that he sustained a
traumatic injury in the performance of duty, he must establish the “fact of injury,” namely, he
must submit sufficient evidence to establish that he experienced a specific event, incident or

2

5 U.S.C. §§ 8101 et seq.

3

Id. at § 8102(a).

4

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Charles E. McAndrews, 55 ECAB 711 (2004); see also Bernard D. Blum, 1
ECAB 1 (1947).
5

Robert Broome, 55 ECAB 339 (2004); see also Elaine Pendleton, 40 ECAB 1143 (1989).

5

exposure occurring at the time, place and in the manner alleged, and that such event, incident or
exposure caused an injury.6
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and his subsequent course of action. In determining whether a prima facie case
has been established, such circumstances as late notification of injury, lack of confirmation of
injury and failure to obtain medical treatment may, if otherwise unexplained, cast substantial
doubt on a claimant’s statements. The employee has not met his burden when there are such
inconsistencies in the evidence as to cast serious doubt on the validity of the claim.7
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.8 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.9
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the established incident or factor of employment.10
ANALYSIS
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained a traumatic injury to his left shoulder on May 9, 2008. Appellant’s presentation of the
facts is not supported by the evidence of record, and does not establish his allegation that a
specific event occurred which caused an injury on the date in question.11 Moreover, there are
inconsistencies in the evidence which cast serious doubt on the validity of his claim.
6

See Paul Foster, 56 ECAB 208 (2004). Betty J. Smith, 54 ECAB 174 (2002); see also Tracey P. Spillane, 54
ECAB 608 (2003). The term “injury” as defined by the Act, refers to a disease proximately caused by the
employment. 5 U.S.C. § 8101 (5). See 20 C.F.R. § 10.5(q), (ee).
7

See Betty J. Smith, supra note 6.

8

Katherine J. Friday, 47 ECAB 591, 594 (1996).

9

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

10

John W. Montoya, 54 ECAB 306 (2003).

11

See Dennis M. Mascarenas, supra note 9.

6

Appellant initially reported on his CA-1 form that at 7:25 a.m. on May 9, 2008, he was
“pulling up the hook” and felt a pop in his left shoulder. He provided no detailed account of the
incident, as required in a traumatic injury claim. On June 12, 2008 appellant stated that he was
attempting to connect an empty knocker to a mule when the knocker became stuck. As he tried
to pull it apart, he felt a pop in his left shoulder and then a sharp pain in his neck. However,
appellant’s allegations are vague and do not relate with specificity the circumstances or the exact
and immediate consequences, of the injury (e.g., whether he dropped the hook, fell to the ground
or cried out).
Appellant testified that he injured his shoulder at 7:25 a.m. on the date in question, noting
that he had standing instructions to work for other mule drivers when necessary. He denied
having any conversation with Mr. Donahue, stating that as he was walking toward his immediate
supervisor, Mr. Donahue “yelled something to him,” but he did not respond. The employing
establishment, however, denied his allegations and controverted the claim. Mr. Donahue stated
that the incident could not have occurred at 7:25 a.m., as alleged, because he was within direct
contact with appellant from 7:20 a.m. until 7:28 a.m. and that appellant did not perform any
physical work, operate any power equipment or sustain an injury during this time period. He
gave appellant work instructions, which included sorting letter trays in a breakdown unit.
Appellant responded, “O.K, I will work on this....” At approximately 7:28 a.m., appellant
walked away from his assigned work area, to the back part of the building, directly over to
Mr. Stanton. At no time during their conversation, did appellant alert him of an injury. At 7:30
a.m., Mr. Donahue called Mr. Stanton, who informed him that appellant had just reported an
injury. He stated that appellant had not been instructed to operate any power equipment, such as
a tow motor, when he reported for duty.
Appellant provided no statements to corroborate his claim from anyone who either
witnessed the alleged incident or to whom he immediately described the effects of his injury.12
On the other hand, statements from several fellow mail handlers who were assigned to
appellant’s work area on May 9, 2008 do not support his claim. Mr. Nieves stated he did not see
the claimant on a tow motor or in the work area on the morning in question. Mr. Shiavo stated
the first time he saw the claimant was when he saw him talking to Mr. Stanton at 7:30 a.m.
Mr. Polanksy stated that he did not see appellant on the work floor at the time of the alleged
accident. Ms. Gormley stated that from 7:00 to 7:30 a.m., she was present at her work area,
which was about 40 feet away from the 0-9 pole, where the tow motor was parked. She did not
see appellant, nor did he report an injury to her during the time in question.
On appeal, appellant’s representative contends that the employing establishment was
unable to present clear and convincing evidence that appellant was injured in a manner other
than that alleged. He notes that an employee’s statement alleging that an injury occurred at a
given time and in a given manner is of great probative value and will stand unless refuted by
strong or persuasive evidence.13 The burden, however, is not on the employing establishment,
12

The Board notes that in an undated statement, appellant disputed that he was not authorized to use the mule and
stated that no one was with him at the time of the incident. The record, however, does not contain a statement from
any witness corroborating his claim.
13

Caroline Thomas, 51 ECAB 451 (2000).

7

but rather is on appellant, to establish that he was injured in the performance of duty. In the
instant case, the inconsistencies in the evidence cast serious doubt on the validity of appellant’s
claim. The employing establishment controverted the claim and provided concrete evidence, in
the form of witness statements and systems operations reports, supporting its position that the
incident did not occur as alleged on May 9, 2008.
Counsel contends that the October 9, 2009 decision of the arbitrator requires a finding in
appellant’s favor. The Board disagrees. The Board has held that grievances and EEO
complaints, by themselves, do not establish that workplace harassment or unfair treatment
occurred.14 The Office or other appropriate fact-finder must determine the truth of a claimant’s
allegations. In this case, the arbitrator sustained appellant’s grievance against the employing
establishment, finding that it failed to establish that it had just cause to issue him a notice of
removal.
He found that the concurring official (Mr. Donahue) openly and notoriously
contravened appellant’s claim with the Office and used the “day in court” proceeding to build a
case for management. The arbitrator, however, did not make a determination on the merits of
appellant’s traumatic injury claim. The issue before the Board is not whether appellant was
improperly terminated by his employer. Rather, the relevant issue is whether he has submitted
sufficient evidence to establish a factual basis for his claim by supporting his allegations with
probative and reliable evidence.15 For reasons previously stated, the Board finds that appellant
has not met his burden of proof.
Thus, appellant failed to establish the fact of injury: he did not submit sufficient evidence
to establish that he actually experienced an employment incident at the time, place and in the
manner alleged or that the alleged incident caused the claimed left shoulder condition.
Therefore, the Board finds that he has not met his burden of proof to establish that he sustained
an injury in the performance of duty on May 9, 2008.16
CONCLUSION
Appellant has not met his burden of proof to establish that he sustained a traumatic injury
to her right knee in the performance of duty on May 9, 2008.

14

John W. Montoya, supra note 10.

15

See Dennis M. Mascarenas, supra note 11. See also Michael Ewanichak, 48 ECAB 354 (1997).

16

As appellant failed to establish that the claimed event occurred as alleged, it is not necessary to discuss the
probative value of medical evidence. Id.

8

ORDER
IT IS HEREBY ORDERED THAT the December 22, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 6, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

